Name: Commission Implementing Decision (EU) 2019/602 of 11 April 2019 amending Annex I to Decision 2006/168/EC as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries authorised for the introduction into the European Union of bovine embryos (notified under document C(2019) 2833) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: European construction;  Europe;  natural and applied sciences;  means of agricultural production;  trade;  tariff policy;  health;  agricultural activity;  agricultural policy
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/41 COMMISSION IMPLEMENTING DECISION (EU) 2019/602 of 11 April 2019 amending Annex I to Decision 2006/168/EC as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries authorised for the introduction into the European Union of bovine embryos (notified under document C(2019) 2833) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 7(1) and Article 9(1)(b) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Commission Decision 2006/168/EC (3) sets out in its Annex I a list of third countries from which Member States are to authorise imports of bovine embryos. (3) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Decision 2006/168/EC for the introduction into the Union of consignments of bovine embryos from the withdrawal date by continuing to comply with Union legislation for an initial period of at least nine months. (4) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies should be included in the list of third countries set out in Annex I to Decision 2006/168/EC authorised for the introduction into the Union of consignments of bovine embryos. (5) Annex I to Decision 2006/168/EC should therefore be amended accordingly. (6) This Decision should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/168/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 302, 19.10.1989, p. 1. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3) TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Decision 2006/168/EC of 4 January 2006 establishing the animal health and veterinary certification requirements for imports into the Community of bovine embryos and repealing Decision 2005/217/EC (OJ L 57, 28.2.2006, p. 19). ANNEX The table set out in Annex I to Decision 2006/168/EC is amended as follows: (a) the following lines are inserted after the entry for Switzerland: GB United Kingdom of Great Britain and Northern Ireland ANNEX II ANNEX III ANNEX IV GG Guernsey ANNEX II ANNEX III ANNEX IV (b) the following line is inserted after the entry for Israel: JE Jersey ANNEX II ANNEX III ANNEX IV